Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-10 (semiconductor device) in the reply filed on 05/27/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHAO (Pub. No.: US 2012/0159169).
Re Claim 1, ZHAO teaches a semiconductor storage device comprising: 
a stacked body in which each of a plurality of first conductive layers (46, FIG. 9-10, ¶ [0098]) and each of a plurality of first insulating layers (32, [0109]) are alternately stacked; 
a pillar (55, FIG. 5I) extending in the stacked body in a stacking direction of the stacked body; 
a plurality of memory cells (50) individually formed at intersections of the plurality of first conductive layers and the pillar; 
a lower layer structure arranged below the stacked body; 
a lower receiver (11, note that “the pedestal channel portion 11 can have a doping of the first conductivity type” ¶ [0060], and the doping is including the metallic material, ¶ [0033]) that opens on an upper surface of the lower layer structure, the lower receiver having a metal layer filled in a groove extending in a first direction along a surface direction of the upper surface of the lower layer structure; and 
a strip (602/601/50, FIG. 5H) extending in the first direction and extending in the stacking direction in the stacked body (46/32), having a lower end of the strip being arranged in the lower receiver (11).
Re Claim 2, ZHAO, FIGS. 9-10 teaches the semiconductor storage device according to claim 1, wherein the lower receiver (11) surrounds the lower end of the strip to allow the strip (602/601/50, FIG. 5H) and the lower layer structure to be separated from each other.
Re Claim 3, ZHAO, FIGS. 9-10 teaches the semiconductor storage device according to claim 1, wherein the strip includes a second conductive layer (601) extending inside the strip in an extending direction of the strip, and the second conductive layer is connected to the metal layer (11) of the lower receiver.
Re Claim 4, ZHAO, FIGS. 9-10 teaches the semiconductor storage device according to claim 3, wherein the strip includes a second insulating layer (52, FIG. 5H, ¶ [0061]) that covers a sidewall provided in the extending direction of the strip, and the second conductive layer (601) includes a protrusion protruding from the lower end of the second insulating layer into the lower receiver.
Re Claim 5, ZHAO, FIGS. 9-10 teaches the semiconductor storage device according to claim 4, wherein the strip includes a third insulating layer (note that “The blocking dielectric layer 52 can include a single dielectric material layer or a stack of a plurality of dielectric material layers”, [0062], said the third insulating layer is another one that belong to the plurality of dielectric material layers) that is arranged between the sidewall and the second insulating layer provided in the extending direction of the strip and that covers a portion of the sidewall provided in the extending direction of the strip that faces an end surface of the first insulating layer (32), and the protrusion protrudes from a lower end of the third insulating layer into the lower receiver (11).
Re Claim 6, ZHAO, FIGS. 9-10 teaches the semiconductor storage device according to claim 4, wherein the protrusion has a tapered shape in which a width in a second direction (52) intersecting the first direction decreases downward.
Re Claim 7, ZHAO, FIGS. 5H, 9-10 teaches the semiconductor storage device according to claim 1, wherein the lower layer structure is a semiconductor substrate (10, [0071]).
Re Claim 8, ZHAO, FIGS. 5H, 9-10 teaches the semiconductor storage device according to claim 1, wherein the lower layer structure is a third conductive layer (10) disposed above the semiconductor substrate (9).
Re Claim 9, ZHAO, FIGS. 5H, 9-10 teaches the semiconductor storage device according to claim 8, further comprising a peripheral circuit (700, FIG. 13A, [0113]) that is disposed between the semiconductor substrate (9) and the third conductive layer (10) and that contributes to operation of the memory cell.
Re Claim 10, ZHAO, FIGS. 5H, 9-10 teaches the semiconductor storage device according to claim 1, wherein the pillar includes a plurality of pillars (three pillars, FIG. 10), and the strip includes a plurality of strips (inside three pillars) arranged between the plurality of pillars.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894